internal_revenue_service department of the treasury number release date index number a date a washington dc person to contact telephone number refer reply to cc corp 4-plr-115219-00 date date this letter responds to your date request that we further supplement our letter_ruling dated date plr-121425-98 the original letter_ruling as supplemented by our letter rulings dated date plr-107269-99 and date plr-109312-00 together the prior letter rulings capitalized terms not defined in this letter retain the meanings assigned them in the prior letter rulings the prior letter rulings address certain federal_income_tax consequences of the distributions by distributing of the stock of controlled a and controlled b and related transactions facts to meet capital needs that have developed since the distributions which were completed more than months ago the management of controlled a has determined that controlled a should offer to the public a dollars of its common_stock the stock offering based on its date a trading price the controlled a stock has appreciated more than percent since it was distributed the stock issued in the stock offering will represent less than percent of the controlled a stock outstanding immediately after the stock offering representations controlled a makes the following representations a there was no agreement understanding arrangement or substantial negotiations concerning the stock offering at the time of the distributions or within six months thereafter b at the time of the distributions controlled a had sufficient capital to meet its needs c apart from the stock offering and the issuance of compensatory stock and plr-115219-00 options controlled a has no plan or intention to engage in any transaction with respect to its stock distributing reaffirms the following representations that appear in the original ruling letter fff the distributions are carried out for the following business purposes to enable each controlled_corporation i to attract motivate and retain key management and other employees by adopting separate esops and providing compensation packages that include other equity incentives tied directly and exclusively to the stock of the controlled_corporation and ii to solve operational problems inherent in the current corporate structure and enhance the controlled corporation’s performance and earnings by permitting its management to focus attention on smaller strategically aligned markets and adopt strategies and pursue objectives that are appropriate to the unique characteristics and needs of local communities within those markets the distributions are motivated in whole or substantial part by one or more of these corporate business purposes ppp neither distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of the distributing_corporation or either controlled_corporation entitled to vote or stock possessing percent or more of the total value of all classes of stock of the distributing_corporation or either controlled_corporation within the meaning of sec_355 rulings based solely on the information submitted in the original and supplemental ruling requests and the representations set forth above we rule as follows the stock offering by controlled a will not be considered part of a plan or series of related transactions that includes the distributions within the meaning of sec_355 the stock offering and the additional information and representations contained in the supplemental ruling_request will not adversely affect the prior letter rulings and the prior letter rulings retain full force and effect caveats we express no opinion about the tax treatment of the transactions described above under any provision of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the transactions that is not specifically covered by the above rulings plr-115219-00 procedural matters this supplemental ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the prior letter rulings should attach copies of those letters and this supplemental letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed under a power_of_attorney on file in this office a copy of this supplemental letter will be forwarded to each of your authorized representatives sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
